 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Tyler Jacobson, et al.,                        No. CV-17-04373-PHX-MTL
10                     Plaintiffs,                      ORDER
11       v.
12       American Family Insurance Company, et al.,
13                     Defendants.
14
               Two Motions are currently pending before the Court: Defendant American Family
15
     Insurance Company’s Motion for Summary Judgment (Doc. 48) and Plaintiffs Cathy,
16
     William and Tyler Jacobson’s Cross-Motion for Summary Judgment (Doc. 50). The
17
     Motions are fully briefed. For the reasons explained below, Plaintiffs’ Motion is granted
18
     with respect to the claim for breach of contract, as to Ms. Jacobson, only. Defendant’s
19
     Motion is denied with respect to the breach of contract and bad faith claims. The Court
20
     reserves summary judgment on the negligence cause of action until after oral argument.1
21
     I.        FACTUAL BACKGROUND
22
               Plaintiffs are Cathy, William and Tyler Jacobson. Cathy and William Jacobson are
23
     Tyler Jacobson’s parents. The parents are, and at all relevant times were, named insureds
24
25   1
      The Court will hold oral argument on the issues not decided in this Order on February 6,
     2020. Oral argument is not necessary for the issues decided in this Order because it would
26   not assist the Court. Additionally, the parties have had an opportunity to submit their
     arguments to the Court in their motions and “any error can be rectified by an appeal of the
27   summary judgment.” Lake at Las Vegas Invrs Grp., Inc. v. Pac. Malibu Dev. Corp., 933
     F.2d 724, 729 (9th Cir. 1991); see also Partridge v. Reich, 141 F.3d 920, 926 (9th Cir.
28   1998).
 1   on an automobile insurance policy with American Family Insurance Company. (See Doc.
 2   49 at 5.) Ms. Jacobson added her minor son, Tyler Jacobson, to the policy shortly after he
 3   turned 16. (Doc. 56 at 4.) No one disputes that Tyler Jacobson had coverage as a relative
 4   at that time. (Id.)
 5          Tyler Jacobson purchased a motorcycle in September 2016, a few months after his
 6   20th birthday. (Doc. 49 at 1; and Doc. 51 at 6 and 8.) Neither Cathy nor William Jacobson
 7   were listed on the title of that vehicle. (Doc. 49 at 4; Doc. 51 at 3.) Ms. Jacobson obtained
 8   a quote for full coverage on the motorcycle. (Doc. 49 at 6; Doc. 51 at 4.) Tyler Jacobson
 9   opted for a policy with a different insurance company, Progressive Insurance. (Doc. 49 at
10   2; Doc. 51 at 2.) The Progressive policy did not include underinsured motorist insurance.
11   (Doc. 49 at 2; Doc. 51 at 2.) The parents’ insurance policy provided underinsured motorist
12   coverage for relatives. (Doc. 49 at 4.)
13          Another vehicle collided with 20-year-old Tyler Jacobson while he was riding his
14   motorcycle, causing him injuries. (Doc. 49 at 2; Doc. 51 at 2.) The insurance company for
15   the driver involved in the accident had a liability limit of $100,000. (Id.) It paid Tyler
16   Jacobson $75,000 for his injuries and paid Cathy and William Jacobson collectively
17   $25,000 for loss of consortium. (See id.) Plaintiffs allege that Tyler Jacobson incurred more
18   than $220,000 in medical bills. (Doc. 51 at 5.) This amount is less than what the other
19   driver’s insurance company paid. The Jacobsons made a claim under their policy with
20   Defendant. (Doc. 49 at 2; Doc. 51 at 2.)
21          Prior to the accident that gave rise to the claims at issue in this suit, Ms. Jacobson
22   was the person who handled all of the interactions with the American Family insurance
23   agent. (Doc. 56 at 3.) No one disputes that Ms. Jacobson told the insurance agent that she
24   wanted her son to have coverage. (Doc. 56 at 4.)
25          Page 25 of the policy at issue says that relatives are given underinsured motorist
26   coverage. (Doc. 56 at 6.) Page 7 of the policy says that people who own their own motor
27   vehicles (other than off-road vehicles) are not relatives for coverage purposes. (Doc. 56 at
28   7.) The insurance company notes that “relative” is a term of art in the policy, defined in a


                                                 -2-
 1   separate definitions section. (Doc. 49 at 4; Doc. 51 at 3.) In the coverage section of the
 2   policy, the word “relative” appears in bold print. (Doc. 49-6 at 25.)
 3          Ms. Jacobson says that the definition of relative seemed self-evident, not requiring
 4   reference to the definitions section. (Doc. 51 at 9.) Additionally, Ms. Jacobson told the
 5   insurance agent, Nicole Melody, that she wanted Tyler to have the same coverage as she
 6   and William Jacobson. (Doc. 51 at 7; Doc. 56 at 4.) Despite their denying coverage for the
 7   claims arising out of Tyler Jacobson’s accident, Ms. Jacobson continues to use American
 8   Family as her insurance provider. (Doc. 56 at 15.)
 9   II.    PROCEDURAL BACKGROUND
10          On October 30, 2017, Tyler Jacobson filed a lawsuit against American Family
11   Insurance Company as well as a number of corporations whose names were not then
12   known. (Doc. 1-1.) On November 29, 2017, American Family Insurance Co. removed the
13   case to federal court. (Doc. 1.)
14          Tyler Jacobson’s parents – Cathy and William Jacobson – later added themselves
15   as plaintiffs via an amended complaint. (Doc. 10.) The Plaintiffs added and later dropped
16   the insurance agent and agency from the suit. (Id.) When the insurance agency and agents
17   were defendants, this Court lost diversity (and thus remanded the case to state court). (Doc.
18   21.) When they were dropped from the case, diversity was restored, and the case was
19   removed to federal court again. (Doc. 22.)
20          On May 17, 2019, American Family filed a Motion for Summary Judgment. (Doc.
21   48.) On June 17, 2019, the Jacobsons filed a Response as well as a Cross-Motion for
22   Summary Judgment. (Doc. 50.) On July 17, 2019, American Family filed a Reply to the
23   Response and Response to the Jacobsons’ Cross-Motion for Summary Judgment. (Doc.
24   55.) On August 1, 2019, the Jacobsons filed a Reply to the Response to the Cross-Motion
25   for Summary Judgment. (Doc. 57.) Thus, the Cross-Motions for Summary Judgment are
26   fully briefed.
27   ///
28   ///


                                                  -3-
 1   III.   LEGAL ANALYSIS
 2          A.     Legal Standard on a Motion for Summary Judgment
 3          Rule 56 of the Federal Rules of Civil Procedure governs motions for summary
 4   judgment. The Court may grant summary judgment when the movant shows that (1) there
 5   are no genuine issues of material fact; and (2) when the evidence is viewed in the light
 6   most favorable to the non-moving party, the movant is entitled to a favorable judgment as
 7   a matter of law. Fed.R.Civ.P. 56(a); see also Adickes v. S. H. Kress & Co., 398 U.S. 144,
 8   157 (1970). Material facts are those which might affect the outcome of the suit. Anderson
 9   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of fact does not arise solely from
10   allegations in pleadings; the non-moving party also has to produce affirmative evidence to
11   rebut the moving party’s motion. Id. at 257. When deciding a defendant’s motion for
12   summary judgment, the “mere existence of a scintilla of evidence in support of the
13   plaintiff’s position will be insufficient; there must be evidence on which the jury could
14   reasonably find for the plaintiff” in order to deny a defendant’s motion. Id. at 252.
15          B.     Cross-Motions for Summary Judgment on Breach of Contract
16          A breach of contract claim requires (1) the existence of a contract; (2) breach of that
17   contract; and (3) damages. Thomas v. Montelucia Villas, LLC, 302 P.3d 617, 621 (Ariz.
18   2013). “An insurance policy is a contract.” Tolifson v. Globe American Cas. Co., 672 P.2d
19   983, 984 (Ariz. Ct. App. 1983); see also Moore v. Smotkin, 283 P.2d 1029, 1031 (Ariz.
20   1955) (defining a contract as “the expression by two or more persons of the common
21   intention to effect their legal relations.”). If Defendant breached the contract, Plaintiffs
22   suffered damages because of Defendant’s failure to pay the money to which Plaintiffs were
23   entitled. Whether the Court will grant summary judgment on this claim thus depends on
24   whether there is a genuine issue of material fact as to whether American Family breached
25   its contract with the Jacobsons.
26          Arizona’s reasonable expectations doctrine sets forth the circumstances that allow
27   “[c]ourts [to] construe the written terms of insurance contracts to effectuate the parties’
28   intent.” Liberty Ins. Underwriters, Inc. v. Weitz Co., LLC, 158 P.3d 209, 212 (Ariz. Ct.


                                                 -4-
 1   App. 2007). Only a party to a contract can invoke the reasonable expectations doctrine.
 2   Cullen v. Koty-Leavitt Ins. Agency, Inc, 168 P.3d 917, 925 (Ariz. Ct. App. 2007) (vacated
 3   in part on other grounds by Cullen v. Auto-Owners Ins. Co., 189 P.3d 344 (Ariz. 2008)).
 4          In Darner Motor Sales, Inc. v. Universal Underwriters Ins. Co., 682 P.2d 388 (Ariz.
 5   1984), the Arizona Supreme Court adopted the Restatement (Second) of Contracts
 6   § 211(3), which provides that “[w]here [a] party has reason to believe that the [other] party
 7   manifesting [] assent would not do so if he knew that the writing contained a particular
 8   term, the term is not part of the agreement.” Id. at 396. Restatement (Second) § 211(3)
 9   Cmt.(f), adopted in Darner, further provides that customers “are not bound to unknown
10   terms which are beyond the range of reasonable expectation. . . .” Id. at 396.
11          When a customer asks for full coverage and the agent is silent about an exclusion,
12   that can be evidence that the policy does not comport with a customer’s reasonable
13   expectations. See Do by Minker v. Farmers Ins. Co. of Ariz., 828 P.2d 1254, 1258 (Ariz.
14   Ct. App. 1991). Further, Gordinier v. Aetna Cas. & Sur. Co., 742 P.2d 277 (Ariz. 1987)
15   provides a comprehensive synthesis of when “Arizona courts will not enforce even
16   unambiguous boilerplate terms in standardized insurance contracts” because they might
17   frustrate a party’s reasonable expectations.
18                  1. Where the contract terms, although not ambiguous to the
                    court, cannot be understood by the reasonably intelligent
19                  consumer who might check on his or her rights, the court will
                    interpret them in light of the objective, reasonable expectations
20
                    of the average insured;
21                  2. Where the insured did not receive full and adequate notice
                    of the term in question, and the provision is either unusual or
22
                    unexpected, or one that emasculates apparent coverage;
23                  3. Where some activity which can be reasonably attributed to
                    the insurer would create an objective impression of coverage
24                  in the mind of a reasonable insured;
25                  4. Where some activity reasonably attributable to the insurer
                    has induced a particular insured reasonably to believe that he
26                  has coverage, although such coverage is expressly and
27                  unambiguously denied by the policy.

28   Gordinier, 742 P.2d at 283-84 (Ariz. 1987) (internal citations omitted).



                                                  -5-
 1           The text of the policy at issue here includes underinsured motorist insurance
 2   coverage for relatives of the named insured living in the same household. (Doc. 49-6 at 25.)
 3   Notwithstanding this presumed coverage, the definition of relative excludes from coverage
 4   relatives of the named insured who own a motor vehicle titled solely in the relative’s name.
 5   (Id. at 7.) In her deposition, Ms. Melody testified that when Tyler Jacobson was first added
 6   to the policy at age 16, Ms. Jacobson asked that he have the same coverage as his parents.
 7   (Doc. 56 at 4.) Ms. Melody further testified that uninsured motorist coverage was
 8   consistent with Ms. Jacobson’s desire. (Id. at 5). American Family does not dispute any of
 9   this. (Id. at 4-5.)
10           Despite knowing Ms. Jacobson’s desire that Tyler Jacobson have full coverage,
11   neither American Family nor its agents gave Ms. Jacobson a clear disclaimer that Tyler
12   Jacobson’s coverage would vanish if he bought a vehicle of his own. Ms. Melody’s failure
13   to warn Ms. Jacobson about the exclusion under these circumstances was an activity
14   reasonably attributable to the insurer that created both an objective impression of coverage
15   in the mind of a reasonable insured and more specifically, the silence induced Ms. Jacobson
16   to believe that her son had underinsured motorist coverage.
17           Defendant relies heavily on Beaver v. Am. Family Mut. Ins. Co, 324 P.3d 870 (Ariz.
18   Ct. App. 2014) for the proposition that courts have upheld the Policy’s definition of
19   relative. (Doc. 48 at 16.) This reference is inapposite since that case turned on the policy
20   scope of the Arizona uninsured motorist statute, rather than the reasonable expectations
21   doctrine. Defendant also notes that this Court held in Abbass v. Am. Fam. Ins. Group, 2013
22   WL 3805147 (D. Ariz. July 19, 2013), that the policy’s definition of relative does not
23   violate public policy. That is true as far as it goes. But the Court specifically declined to
24   address the reasonable expectations doctrine in that case. Abbass, at *3. The Court does
25   not find that those cases rescue Defendant from consequences of the agent’s failure to
26   apprise the Jacobsons of the consequences that would come about if Tyler Jacobson bought
27   a vehicle of his own.
28           The Court reforms the contract to meet the reasonable expectations of Ms. Jacobson


                                                 -6-
 1   and grants Plaintiffs’ Cross-Motion for Summary Judgment on the breach of contract
 2   claim, as to Ms. Jacobson only. The parties are directed to address, at oral argument, how
 3   the court should proceed with respect to the breach of contract claim as asserted by William
 4   and Tyler Jacobson under the reasonable expectations doctrine.
 5          C.      Defendant’s Motion for Summary Judgment on Bad Faith
 6          A claim for bad faith arises when an insurer intentionally denies or fails to process
 7   or pay a claim without a reasonable basis. Zilisch v. State Farm Mutual Auto. Ins. Co., 995
 8   P.2d 276, 279 (Ariz. 2000) (citing Noble v. Nat’l Am. Life Ins. Co., 624 P.2d 866, 868
 9   (Ariz. 1981)). In other words, the insurance company must immediately conduct an
10   adequate investigation into the claim, act reasonably in evaluating that claim, and promptly
11   pay a legitimate claim. Zilisch, 995 P.2d at 280. A court is likely to find that an insurance
12   company acted reasonably when a claim is fairly debatable. Id. at 279. The insurance
13   company’s belief in whether something is fairly debatable is a question of fact for the jury.
14   Id. Even assuming fair debateability, which is necessary to find in an insurer’s favor but is
15   not always dispositive, the key question is “whether there is sufficient evidence from which
16   reasonable jurors could conclude that in the investigation, evaluation and processing of the
17   claim, the insurer acted unreasonably and either knew or was conscious of the fact that its
18   conduct is unreasonable.” Id. at 280.
19          Genuine issues exist on the bad faith claim. These issues include whether the insurer
20   acted reasonably in its evaluation and processing of the claim, given Ms. Jacobson’s
21   statements to her insurance agent about wanting to be covered and the agent’s failure to
22   notify the Jacobsons of what circumstances would result in a change of coverage. The
23   Court denies Defendant’s Motion for Summary Judgment with respect to the Jacobsons’
24   bad faith claim. This issue shall be tried to a jury.
25   IV.    CONCLUSION
26   Accordingly,
27          IT IS ORDERED granting in part Plaintiffs’ Cross-Motion for Summary
28   Judgment (Doc. 50) on breach of contract, with respect to Ms. Jacobson only.


                                                   -7-
 1            IT IS FURTHER ORDERED denying in part Defendant’s Motion for Summary
 2   Judgment (Doc. 48) on breach of contract, with respect to Ms. Jacobson, and on bad faith.
 3            IT IS FURTHER ORDERED reserving the Court’s decision on summary
 4   judgment on breach of contract, as to Tyler and William Jacobson, and negligence, until
 5   after the oral argument set for Thursday, February 6, 2020.
 6            IT IS FURTHER ORDERED that at oral argument the parties shall be prepared
 7   to discuss the Motions for Summary Judgment on the Jacobsons’ negligence claim,
 8   including:
 9            1. Whether an expert opinion affidavit is required;
10            2. Whether Defendant’s failure to raise the expert opinion affidavit requirement in
11   its first responsive pleading and thereafter constitutes a waiver; and
12            3. The extent to which A.R.S. § 20-259.01 applies to this case, including the 2016
13   amendments to § 20-259.01 and the general effective date of those amendments.2
14            IT IS FURTHER ORDERED that, no later than February 3, 2020, Defendant
15   American Family shall either provide the Court with the “form” signed by the Plaintiffs
16   that manifests the basis of its contention that § 20-259.01 applies or direct the Court to its
17   location in the record.
18            IT IS FURTHER ORDERED that the parties shall be prepared to discuss how the
19   breach of contract claim may proceed with respect to William and Tyler Jacobson and
20   whether the reasonable expectations doctrine applies to them.
21            IT IS FINALLY ORDERED that the time set for oral argument on Thursday,
22   February 6, 2020, will also serve as a trial setting conference. The parties shall be prepared
23   to discuss a proposed length of trial and potential trial dates.
24            Dated this 31st day of January, 2020.
25
26
27
28
     2
         See Ariz. Const. art. 4, pt. 1, section 1(3).

                                                         -8-
